DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The references listed on the information disclosure statement filed on 4/29/2021 and 10/17/2022 have been considered by the Examiner.

Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because it is not written in narrative form. Instead, the abstract has been written as a run-on sentence that generally mimics the claim. The abstract should be in narrative form, which should include a series of complete sentences.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, lines 4-5, recites the limitation “determining that the first unmanned aircraft system is capable of gathering the first set of data if a planned route of the first unmanned aircraft system is to occur”. Claim 3, lines 3-4, recites the limitation “determining that the first unmanned aircraft system is capable of gathering the first set of data if at least a portion of a planned route of the first unmanned aircraft system”. It is unclear to the Examiner if the recited “a planned route” in claim 4 is the same as the recited “a planned route” in claim 3 or if this is a new or different planned route being introduced. Therefore, claim 4 is indefinite. For purposes of examination, the Examiner interprets this as the same planned route.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that the claims are directed toward non-statutory subject matter, as shown below:
STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 1-14 are directed towards a method, i.e. process. Claims 15-20 are directed towards an apparatus, i.e. machine.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claims 1-14 (also, the apparatus in claims 15-20, respectively) is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea. With regard to independent claims 1 and 15, the method (or computer implemented functionality) recites the step(s) of: (a) identifying a first unmanned aircraft system capable of gathering the first set of data.  These limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  For example, a person identifying/determining, from a number of unmanned aircraft systems, an unmanned aircraft system capable of gathering a first set of data, e.g. determining that the first unmanned aircraft system is capable of gathering the first set of data if at least a portion of a planned route of the first unmanned aircraft system is within a predetermined threshold distance of a location where the first set of data is to be gathered (see claim 3), either mentally or using a pen and paper.  The mere nominal recitation that the identifying an unmanned aircraft system is being performed by a computer (i.e., one or more processors and or more memory modules) does not take the limitation out of the mental process grouping.  Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
 With regard to claim 1, data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Receiving the first set of data gathered by the first unmanned aircraft system, is mere data gathering. Therefore, receiving the first set of data gathered by the first unmanned aircraft system is insignificant extra-solution activity. In addition, receiving and outputting data (i.e. transmitting of data) is insignificant extra-solution activity. See MPEP 2106.05(g). Both receiving a request for a first set of data to be gathered by an unmanned aircraft system and transmitting a request to the first unmanned aircraft system to gather the first set of data, as claimed, is receiving or outputting data. Therefore, receiving a request for a first set of data to be gathered by an unmanned aircraft system and transmitting a request to the first unmanned aircraft system to gather the first set of data, is insignificant extra-solution activity. Therefore, claim 1 does not recite additional elements that integrate the judicial exception into a practical application.
Claim 15 recites the additional limitations of a “one or more processors”, “one or more memory modules”, and “machine-readable instructions stored in the one or more memory modules”. These one or more processors, one or more memory modules, and machine-readable instructions executed by the one or more processors is simply a computer recited at a high level of generality. The generic computer is used to perform the abstract idea. Using a computer as a tool to perform the abstract idea does not integrate the exception into a practical application. Data gathering is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Receiving the first set of data gathered by the first unmanned aircraft system, is mere data gathering. Therefore, receiving the first set of data gathered by the first unmanned aircraft system is insignificant extra-solution activity. In addition, receiving and outputting data (i.e. transmitting of data) is insignificant extra-solution activity. See MPEP 2106.05(g). Both receiving a request for a first set of data to be gathered by an unmanned aircraft system and transmitting a request to the first unmanned aircraft system to gather the first set of data, as claimed, is receiving or outputting data. Therefore, receiving a request for a first set of data to be gathered by an unmanned aircraft system and transmitting a request to the first unmanned aircraft system to gather the first set of data, is insignificant extra-solution activity. Therefore, claim 15 does not recite additional elements that integrate the judicial exception into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The following computer functions have been recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality): receiving or transmitting data over a network. See MPEP 2106.05(d)(II). Transmitting a request to the first unmanned aircraft system to gather the first set of data (i.e., from one computing device networked to another computing device) is transmitting data over a network. Therefore, the limitation “transmitting a request to the first unmanned aircraft system to gather the first set of data” is well-understood, routine, conventional activity in the field and does not recite additional elements that amount to significantly more than the judicial exception. 

CONCLUSION
Thus, since claims 1 and 15 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 15 are directed towards non-statutory subject matter.
Further, dependent claims 2-14 and 16-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  Each of the claimed limitations either expand upon or add either 1) new mental process, 2) a new additional element, 3) previously presented mental process, and/or 4) a previously presented additional element.  As such, claims 2-14 and 16-20 are similarly rejected as being directed towards non-statutory subject matter.  
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 1, 7, 9-10, 13, 15, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeturu (US 10322801 B1).
	Regarding claims 1 and 15, Yeturu teaches one or more processors (see at least Col. 4, lines 1-17, and Col. 24, lines 13-16, regarding processors); one or more memory modules (see at least Col. 4, lines 1-31, and Col. 23, line 65 to Col. 24, line 16, regarding computer-readable media); and machine-readable instructions stored in the one or more memory modules (see at least Col. 4, lines 1-31, and Col. 23, line 65 to Col. 24, line 16, regarding computer-readable media and instructions) that, when executed by the one or more processors, cause the apparatus to: receive a request for a first set of data to be gathered by an unmanned aircraft system (see at least Col. 4, line 65 to Col. 5, line 25, Col. 15, lines 23-32, Col. 17, lines 31-48, and Col. 21, lines 1-33, regarding receiving a surveillance action request to gather surveillance data); identify a first unmanned aircraft system capable of gathering the first set of data (see Fig. 4, block 406, and at least Col. 6, lines 19-53, Col. 7, lines 35-63, Col. 18, lines 51-60, Col. 19, lines 43-49, regarding the determination of available resources of a UAV for a surveillance action and selecting surveillance actions based on individual UAVs locations); transmit a request to the first unmanned aircraft system to gather the first set of data (see at least Col. 19, lines 19-21, regarding the central controller may transmit the proposed surveillance actions to the UAV); and receive the first set of data gathered by the first unmanned aircraft system (see at least Col. 2, lines 25-27, Col. 8, lines 4-36, Col. 9, lines 4-14, Col. 12, lines 27-31, Col. 13, lines 27-57, Col. 15, lines 48-59, Col. 17, lines 4-6, and Col. 21, lines 44-49, regarding presenting surveillance data to the user or transmitting surveillance to another device).

	Regarding claim 7, Yeturu teaches further comprising: determining one or more sensors capable of gathering the first set of data (see at least Col. 6, lines 19-43, Col. 7, lines 23-34, Col. 20, lines 31-37, and Col. 24, lines 24-52, regarding status of available sensors or selection of monitoring type); and determining that the first unmanned aircraft system is capable of gathering the first set of data if the first unmanned aircraft system has the determined one or more sensors (see at least Col. 6, lines 19-43, Col. 7, lines 23-34, Col. 20, lines 31-37, and Col. 24, lines 24-52, regarding a sensor resource indicating available sensors on a UAV and determining the resources required by a surveillance action).

	Regarding claims 9 and 18, Yeturu teaches further comprising: after receiving the first set of data gathered by the unmanned aircraft system, storing the first set of data in a data warehouse (see at least Col. 4, lines 1-17, Col. 9, lines 15-28, Col. 21, lines 56-63, and Col. 24, lines 17-52, regarding storing surveillance data).

	Regarding claims 10 and 19, Yeturu teaches further comprising: determining whether the first set of data is stored in a data warehouse (see at least Col. 4, lines 1-17, Col. 9, lines 15-28, Col. 21, lines 56-63, and Col. 24, lines 17-52, regarding storing surveillance data; also, see Col. 15, line 60 to Col. 16, line 5, and Col. 16, line 57 to Col. 17, line 3, regarding unauthorized data); and upon determination that the first set of data is stored in the data warehouse, transmitting the first set of data from the data warehouse to a requestor of the first set of data (see at least Col. 21, lines 56-63, regarding data being stored and then provided to the user).

	Regarding claim 13, Yeturu teaches further comprising: processing the received first set of data to remove private information associated with the first unmanned aircraft system (see Fig. 6 at least Col. 13, line 58 to Col. 17, line 20, regarding gathering surveillance data and removing unauthorized data); and transmitting the processed first set of data to a requestor of the first set of data (see Fig. 6 at least Col. 13, line 58 to Col. 17, line 20, regarding gathering surveillance data and removing unauthorized data and presenting surveillance data or geo-clipped data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeturu (US 10322801 B1) in view of DeLuca et al. (US 20180033312 A1) in further view of Farmer et al. (US 20060114324 A1).
	Regarding claim 2, Yeturu fails to teach further comprising: upon receiving a denial of the request from the first unmanned aircraft system, identifying a second unmanned aircraft system capable of gathering the first set of data; and transmitting the request to the second unmanned aircraft system to gather the first set of data. However, DeLuca discloses systems and methods for establishing collaboration between unmanned aerial vehicles and teaches upon receiving a denial of the request from the first unmanned aircraft system (see at least ¶[0045]-[0047] and [0070] regarding rejecting a collaboration request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UAV for performing surveillance of Yeturu to provide receiving a denial of the request from the first unmanned aircraft system, as taught by DeLuca, to provide the option for an operator to avoid collaborating with a requesting operator. (DeLuca at ¶[0047])
The combination of Yeturu and DeLuca fails to teach identifying a second unmanned aircraft system capable of gathering the first set of data; and transmitting the request to the second unmanned aircraft system to gather the first set of data. However, Farmer discloses a method and apparatus for collaborative aggregate situation awareness and teaches identifying a second unmanned aircraft system capable of gathering the first set of data (see at least ¶[0023] and [0037] regarding the retask of another UAV with the same request); and transmitting the request to the second unmanned aircraft system to gather the first set of data (see at least ¶[0023] and [0037] regarding the sharing or retasking of another UAV with the same request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UAV for performing surveillance of Yeturu as modified by DeLuca to provide identifying a second unmanned aircraft system capable of gathering the first set of data; and transmitting the request to the second unmanned aircraft system to gather the first set of data, as taught by Farmer, to provide handing requests to UAVs that are in range of the requested target or that have sufficient fuel to reach the requested target. (Farmer at ¶[0023])

	Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeturu (US 10322801 B1) in view of Hirsch et al. (US 8639396 B1).
	Regarding claim 3, Yeturu teaches further comprising: identifying planned routes of one or more unmanned aircraft systems (see at least Col. 2, line 48 to Col. 3, line 12, Col. 4, lines 32-43, Col. 18, lines 51-60, and Col. 19, lines 22-32, regarding a flight path and evaluating remaining resources during transit).
Yeturu fails to teach determining that the first unmanned aircraft system is capable of gathering the first set of data if at least a portion of a planned route of the first unmanned aircraft system is within a predetermined threshold distance of a location where the first set of data is to be gathered. However, Hirsch discloses a method for cooperative control of UAVs and teaches determining that the first unmanned aircraft system is capable of gathering the first set of data if at least a portion of a planned route of the first unmanned aircraft system is within a predetermined threshold distance of a location where the first set of data is to be gathered (see at least Col. 3, lines 12-21, and Col. 5, lines 35-58, regarding UAVs within a max communication range (i.e., threshold distance) may receive transmitted target information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UAV for performing surveillance of Yeturu to provide determining that the first unmanned aircraft system is capable of gathering the first set of data if at least a portion of a planned route of the first unmanned aircraft system is within a predetermined threshold distance of a location where the first set of data is to be gathered, as taught by Hirsch, to provide the UAV to be operable to share sensed target information with neighboring UAVs within a particular range of communication. (Hirsch at Col. 3, lines 12-21)
	
Regarding claim 4, Yeturu teaches further comprising: determining times that the planned routes of the one or more unmanned aircraft systems are to occur (see at least Col. 6, lines 19-43, regarding the UAV being scheduled to depart at a predetermined time); and determining that the first unmanned aircraft system is capable of gathering the first set of data if a planned route of the first unmanned aircraft system is to occur or may be modified to occur at a time during which the first set of data is to be gathered (see at least Col. 2, lines 1-6, Col. 4, line 65 to Col. 5, line 19, Col. 6, lines 19-53, and Col. 24, lines 24-52 regarding a determination that there sufficient resources (e.g., time resource) for a surveillance action).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeturu (US 10322801 B1) in view of Downey et al. (US 20150323931 A1).
	Regarding claims 5 and 16, Yeturu teaches further comprising: identifying a planned route of the first unmanned aircraft system (see at least Col. 2, line 48 to Col. 3, line 12, Col. 4, lines 32-43, Col. 18, lines 51-60, and Col. 19, lines 22-32, regarding a flight path and evaluating remaining resources during transit).
Yeturu fails to teach transmitting, as part of the request to the first unmanned aircraft system, a recommended modification to the planned route to gather the first set of data. However, Downey discloses methods, systems, and apparatus for unmanned aerial vehicle authorization and geofence envelope determination and teaches transmitting, as part of the request to the first unmanned aircraft system, a recommended modification to the planned route to gather the first set of data (see at least ¶[0069] and [0103]-[0105] regarding a recommended updated flight path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UAV for performing surveillance of Yeturu to provide transmitting, as part of the request to the first unmanned aircraft system, a recommended modification to the planned route to gather the first set of data, as taught by Downey, to provide information to an operator identifying an alternative flight path if the UAV has determined that it is unable to complete the original flight path. (Downey at ¶[0105])

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeturu (US 10322801 B1) in view of Downey et al. (US 20150323931 A1), as applied to claim 5 above, and in further view of Park et al. (US 20200372555 A1).
	Regarding claim 6, the combination of Yeturu and Downey fails to teach further comprising: determining compensation to be paid to the first unmanned aircraft system for gathering the first set of data; and transmitting, as part of the request to the first unmanned aircraft system, information on the compensation. However, Park discloses a method and apparatus for providing drone data by matching user with provider and teaches further comprising: determining compensation to be paid to the first unmanned aircraft system for gathering the first set of data (see at least ¶[0056] regarding estimating the amount of compensation for a provider); and transmitting, as part of the request to the first unmanned aircraft system, information on the compensation (see at least ¶[0008], [0010], [0017], [0034], [0056], and [0069] regarding providing compensation to a provider).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UAV for performing surveillance of Yeturu as modified by Downey to provide determining compensation to be paid to the first unmanned aircraft system for gathering the first set of data; and transmitting, as part of the request to the first unmanned aircraft system, information on the compensation, as taught by Park, to provide compensation to a provider when drone data supplied satisfies user criterion and requirements. (Park at ¶[0008])
	
Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeturu (US 10322801 B1) in view of Cantrell et al. (US 20190227554 A1).
Regarding claims 8 and 17, Yeturu teaches further comprising: determining one or more sensors capable of gathering the first set of data (see at least Col. 6, lines 19-43, Col. 7, lines 23-34, Col. 20, lines 31-37, and Col. 24, lines 24-52, regarding status of available sensors or selection of monitoring type); determining whether the first unmanned aircraft system has the determined one or more sensors (see at least Col. 6, lines 19-43, Col. 7, lines 23-34, Col. 20, lines 31-37, and Col. 24, lines 24-52, regarding a sensor resource indicating available sensors on a UAV and determining the resources required by a surveillance action).
Yeturu fails to teach upon determination that the first unmanned aircraft system does not have the determined one or more sensors, transmitting, as part of the request to the first unmanned aircraft system, information on the determined one or more sensors. However, Cantrell discloses a system for field monitoring which comprises a plurality of types of sensors modules and teaches upon determination that the first unmanned system does not have the determined one or more sensors, transmitting, as part of the request to the first unmanned system, information on the determined one or more sensors (see at least ¶[0020], [0026], [0032], and [0037] regarding deploying specific sensors based on instructions received from the central computer system for specific tasks (i.e., which the UAV or UV does not already have attached)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UAV for performing surveillance of Yeturu to provide upon determination that the first unmanned aircraft system does not have the determined one or more sensors, transmitting, as part of the request to the first unmanned aircraft system, information on the determined one or more sensors, as taught by Cantrell, to provide modular components/sensors for different data gathering tasks to be performed by an unmanned vehicle. (Cantrell at ¶[0017])

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeturu (US 10322801 B1) in view of Marlow et al. (US 10223753 B1).
	Regarding claim 11, Yeturu fails to teach further comprising: identifying a second unmanned aircraft system capable of gathering the first set of data; determining which of the first unmanned aircraft system and the second unmanned aircraft system will incur lower costs in gathering the first set of data; and transmitting the request to gather the first set of data to the determined one of the first unmanned aircraft system and the second unmanned aircraft system that will incur lower costs in gathering the first set of data. However, Marlow discloses systems and methods for performing insurance damage inspection by an UAV and teaches further comprising: identifying a second unmanned aircraft system capable of gathering the first set of data (see abstract and at least Col. 2, lines 11-34, Col. 4, lines 36-46, Col. 24, lines 43-60, and Col. 26, lines 18-34, regarding a plurality of available UAVs or multiple UAVs); determining which of the first unmanned aircraft system and the second unmanned aircraft system will incur lower costs in gathering the first set of data (see abstract and at least Col. 2, lines 11-34, Col. 4, lines 36-46, Col. 24, line 43 to Col. 25, line 11, Col. 25, lines 24-49, and Col. 26, lines 18-34, regarding identifying the closest (i.e., lowest cost) available UAV); and transmitting the request to gather the first set of data to the determined one of the first unmanned aircraft system and the second unmanned aircraft system that will incur lower costs in gathering the first set of data (see abstract and at least Col. 2, lines 11-34, Col. 4, lines 36-46, Col. 24, line 43 to Col. 25, line 11, Col. 25, lines 24-49, and Col. 26, lines 18-34, regarding identifying the closest (i.e., lowest cost) available UAV and instructing dispatch to collect information at a site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UAV for performing surveillance of Yeturu to provide identifying a second unmanned aircraft system capable of gathering the first set of data; determining which of the first unmanned aircraft system and the second unmanned aircraft system will incur lower costs in gathering the first set of data; and transmitting the request to gather the first set of data to the determined one of the first unmanned aircraft system and the second unmanned aircraft system that will incur lower costs in gathering the first set of data, as taught by Marlow, to provide dispatching the most cost effective option for reporting or providing information. (Marlow at Col. 26, lines 23-30)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeturu (US 10322801 B1) in view of Casado et al. (US 20140074339 A1).
	Regarding claim 12, Yeturu fails to teach further comprising: identifying a second unmanned aircraft system capable of gathering the first set of data; soliciting bids from each of the first unmanned aircraft system and the second unmanned aircraft system to gather the first set of data; and selecting one of the first unmanned aircraft system and the second unmanned aircraft system based on the bids received from each of the first unmanned aircraft system and the second unmanned aircraft system. However, Casado discloses a co-operative network of unmanned vehicles that participate in co-operative task allocation and teaches further comprising: identifying a second unmanned aircraft system capable of gathering the first set of data (see abstract and at least ¶[0015], [0060], and [0079]-[0081] regarding each unmanned vehicle or unmanned vehicles bidding for a task they may perform (i.e., at least a second unmanned vehicle)); soliciting bids from each of the first unmanned aircraft system and the second unmanned aircraft system to gather the first set of data (see abstract and at least ¶[0015], [0060], and [0079]-[0081] regarding each unmanned vehicle or unmanned vehicles bidding for a task they may perform); and selecting one of the first unmanned aircraft system and the second unmanned aircraft system based on the bids received from each of the first unmanned aircraft system and the second unmanned aircraft system (see abstract and at least ¶[0015], [0060], and [0079]-[0081] regarding bids being compared and the successful (i.e., which is selected) bid being the lowest execution cost).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UAV for performing surveillance of Yeturu to provide identifying a second unmanned aircraft system capable of gathering the first set of data; soliciting bids from each of the first unmanned aircraft system and the second unmanned aircraft system to gather the first set of data; and selecting one of the first unmanned aircraft system and the second unmanned aircraft system based on the bids received from each of the first unmanned aircraft system and the second unmanned aircraft system, as taught by Casado, to provide selecting a unmanned vehicle to perform a task which has the lowest execution cost for the task. (Casado at ¶[0015])

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeturu (US 10322801 B1) in view of Ziskin (US 20190245609 A1).
	Regarding claims 14 and 20, Yeturu fails to teach further comprising: as the first set of data is received, streaming the first set of data to one or more subscribers in real time. However, Ziskin discloses methods and systems for live video broadcasting from a remote location and teaches further comprising: as the first set of data is received, streaming the first set of data to one or more subscribers in real time (see abstract and see at least ¶[0004], [0017], [0020]-[0021], [0025], [0028], and [0032] regarding a UAV capable of streaming live video based on request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UAV for performing surveillance of Yeturu to provide as the first set of data is received, streaming the first set of data to one or more subscribers in real time, as taught by Ziskin, to provide streaming of live video and audio based on a request received from a consumer or user via their requestor device. (Ziskin at ¶[0017])

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eyhorn (US 20180357909 A1) is pertinent because it relates to methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for sending a flight plan for execution by a drone, where the flight plan is adapted to a flight controller of the drone. Receiving flight data from the drone while the drone is executing the flight plan. Determining a modification to the flight plan based on the flight data received from the drone.
Pierz et al. (US 20170116558 A1) is pertinent because it pertains to systems and methods for managing deployment of UAS and analytics using the same. One method includes receiving first data comprising a criterion associated with a UAS operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666        

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666